Citation Nr: 1102611	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain 
with degenerative arthritis and degenerative disc disease, 
evaluated as 10 percent disabling prior to November 14, 2003, and 
as 20 percent disabling from November 14, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1959 to June 1983.  

This matter came to the Board of Veterans' Appeals (Board) from 
March 2003 and May 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran testified at a hearing before the Board in December 2006.  

This matter was remanded in April 2007, April 2008, and July 
2009.  A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the rating period prior to November 14, 2003, the 
Veteran's lumbosacral strain with degenerative arthritis and 
degenerative disc disease was manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  

2.  For the entire rating period on appeal, the Veteran's 
lumbosacral strain with degenerative arthritis and degenerative 
disc disease was not manifested by severe limitation of motion, 
severe intervertebral disc syndrome with recurring attacks with 
intermittent relief, severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine; or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the previous 12 months that requires bed rest prescribed 
by a physician and treatment by a physician.  

3.  The Veteran's radiculopathy of the left lower extremity is 
productive of no more than mild incomplete paralysis.

4.  The Veteran's radiculopathy of the right lower extremity is 
productive of no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 14, 2003, the criteria for a 20 percent 
rating (but no higher) for lumbosacral strain with degenerative 
arthritis and degenerative disc disease were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40, 4.46, 4.71a, Diagnostic Codes (DC) 5292, 5293 (2002-
2003).

2.  From November 14, 2003, the criteria for a rating in excess 
of 20 percent for lumbosacral strain with degenerative arthritis 
and degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 
(DC) 5292, 5293 (2003-2010); DCs 5010, 5237 (2010).

3.  The criteria for an initial rating greater than 10 percent 
for radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.124a, DCs 8521, 8524 
(2010).

4.  The criteria for an initial rating greater than 10 percent 
for radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.124a, DCs 8521, 8524 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in October 2002.

Additionally, in March 2006, the Veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a preponderance of the evidence against entitlement to 
an increased evaluation for lumbosacral strain with degenerative 
arthritis and degenerative disc disease, and increased initial 
evaluations for radiculopathy of the left and right lower 
extremities, any questions as to the appropriate effective dates 
to be assigned are rendered moot.  

Moreover, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering  38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains several reports of 
VA examinations.  The September 2009 and August 2010 examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  In particular, the 
reports addressed the thoracolumbar spine motion, as well as 
functional loss due to factors such as pain.  The reports also 
addressed neurologic impairment.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Legal Criteria 

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case with 
the radiculopathy issues, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. Ap. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed below have a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the veteran.

DC 5295 (in effect prior to September 26, 2003) provided ratings 
for lumbosacral strain.  Lumbosacral strain with characteristic 
pain on motion was rated as 10 percent disabling.  Lumbosacral 
strain with muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in the standing position, was rated 
20 percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. §  4.71a. 

Also for consideration are DC's 5292 and 5293 in effect at the 
time the Veteran filed his increased rating claim in August 2002.  
DC 5292 provided for ratings based on limitation of motion of the 
lumbar spine.  Slight limitation of motion of the lumbar spine 
was to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent disabling; 
and severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.  
38 C.F.R. § 4.71a.

DC 5293 provided for ratings based on intervertebral disc 
syndrome.  Mild intervertebral disc syndrome was to be rated 10 
percent disabling.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 51,454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a.  A General 
Formula for Diseases and Injuries of the Spine provides that with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

10 percent - Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration of 
at least one week but less than 2 weeks, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration of 
at least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least four 
weeks but less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes have a 
total duration of at least six weeks during the past 12 months, a 
maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, DC 5293 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following 38 C.F.R. § 4.71a, DC 5293 provides that when 
evaluating on the basis of chronic manifestations, the 
adjudicator is to evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) following 38 C.F.R. § 4.71a, DC 5293 provides that if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment should be evaluated on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, contained a 
note defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version setting 
forth the final rule indicates that the three notes following the 
version of DC 5293 that became effective on September 23, 2002, 
were deleted when intervertebral disc syndrome was reclassified 
as DC 5243 in the criteria that became effective on September 26, 
2003.  This was inadvertent and has now been corrected by 69 Fed. 
Reg. 32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003. 

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either under 
the General Rating Formula for  Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under both the old and the new criteria, it should also be noted 
that when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One DC may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be explained 
specifically.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 8521 pertains to the external popliteal (common 
peroneal) nerve.  Incomplete paralysis of the external popliteal 
(common peroneal) nerve will be rated as 10 percent disabling 
where mild, 20 percent disabling where moderate, and as 30 
percent disabling where severe.  Complete paralysis of the 
external popliteal (common peroneal) nerve, with foot drop and 
slight droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, adduction 
is weakened, and anesthesia covers entire dorsum of foot and toes 
will be rated as 40 percent disabling.  Neuritis and neuralgia of 
the external popliteal (common peroneal) nerve will be rated on 
the same basis.  38 C.F.R. Part 4, Diagnostic Codes 8521, 8621, 
8721 (2010).

Diagnostic Code 8524 provides ratings for paralysis of the 
internal popliteal (tibial) nerve.  Diagnostic Code 8524 provides 
that mild incomplete paralysis is rated 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; and 
severe incomplete paralysis is rated 30 percent disabling.  
Complete paralysis of the internal popliteal nerve (tibial 
nerve), plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole can 
move; in lesions of the nerve high in popliteal fossa, plantar 
flexion of foot is lost, is rated 40 percent disabling.  

The Board observes that the words "mild," "moderate," and 
"severe," are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2010).

The term incomplete paralysis indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or very rarely 
lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2010).

Factual Background

The Veteran contends that his service-connected lumbosacral 
strain with degenerative arthritis and degenerative disc disease 
is more disabling than currently evaluated.  A July 1983 rating 
decision granted service connection for lumbosacral strain with 
degenerative arthritis, L3-L5, and assigned a noncompensable 
disability rating effective July 1, 1983 under DC 5295.  A 
February 2000 rating decision assigned a 10 percent disability 
rating effective September 1, 1999 under DC 5295.  

In August 2002, the Veteran filed a claim for an increased rating 
for lumbosacral strain with degenerative arthritis and 
degenerative disc disease.  The currently appealed rating 
decision issued in May 2004 assigned a 20 percent disability 
rating effective November 14, 2003 under DC 5010-5237.  The May 
2004 rating decision also granted service connection for left and 
right lower extremity radiculopathy and assigned 10 percent 
disability ratings effective September 23, 2002 under Diagnostic 
Code 8524-8521.   

The Veteran underwent a VA examination in January 2003.  He 
reported constant, moderate back pain associated with carrying 
out his activities that he had during the day.  He stated that 
flare-ups were associated with very severe pain that usually 
lasted 10 to 15 minutes and radiated to both his buttocks, more 
in the right than the left.  He reported daily stiffness in the 
mornings, as well as increased lack of endurance.  He stated that 
he had occasional complaints of left lower extremity numbness.  
He reported that lifting more than 10 pounds, bending, or any 
strenuous activity like mowing the law or other home activities 
were activities that worsened back pain.  He denied any back 
surgeries.  He stated that this condition affected his daily 
activities by limiting his activities at home.  He reported that 
he had to hire someone to do chores for him.  

Upon physical examination, flexion was to 80 degrees with mild 
pain that started around 60 degrees and ended at 80 degrees.  
Extension backward was to 20 degrees with mild pain that started 
around 10 degrees and ending at 20 degrees.  Lateral motion both 
right and left to 20 degrees with mild discomfort was felt with 
this movement.  Rotation was to 30 degrees with mild discomfort 
due to this movement.  Straight leg elevation test bilaterally 
were negative.  There was no laxity and no gross sensory deficits 
noticed in the lower extremities.  The examiner diagnosed 
spondylosis and degenerative disease at multiple levels.  

Private treatment records from Dr. O.V., Jr. dated on November 
14, 2003 reflect that the Veteran underwent lumbar epidural 
steroid injection L5-S1 under fluoroscopy.  Dr. O.V., Jr. 
diagnosed low back pain, left lower extremity pain and discomfort 
secondary to degenerative disk disease, lumbar spondylosis, and 
spinal stenosis.  

The Veteran underwent another VA examination in January 2004.  He 
reported low back pain and developed symptoms of pain that 
radiated down to his left leg.  He stated that pain was somewhat 
incapacitating and significantly interfered with his daily 
activities.  He reported that pain worsened with increased level 
of activities.  He denied any bowel and bladder dysfunction.  He 
denied any suggestion of weakness of upper extremities or lower 
extremities. 

Upon physical examination, the Veteran ambulated with a slow 
gait.  There was some tenderness on palpation along the 
lumbosacral spine.  The Veteran had positive straight leg raise 
on the left.  Sensory examination showed some decreased sensation 
on the posterior lateral aspect of the left leg.  Muscle strength 
was 5 out of 5.  Deep tendon reflexes were 2+ bilaterally and 
symmetric.  He did not display any Waddell sign.  The examiner 
diagnosed advanced degenerative change with diffuse severe 
osteophyte formation as well as spinal stenosis.  

VA outpatient treatment records dated in February 2004 reflect 
that active range of motion showed flexion was zero to 37 
degrees, extension was zero to 22 degrees, left sidebending was 
zero to 18 degrees, and right sidebending was zero to 22 degrees.  
Passive range of motion showed lumbar flexion was zero to 40 
degrees, extension was zero to 25 degrees, left sidebending was 
zero to 23 degrees, and right sidebending was zero to 26 degrees.  
The Veteran was assessed with moderate low back pain.  Muscle 
guarding was noted with passive range of motion.  The Veteran 
complained of pain with active range of motion.  

The Veteran underwent another VA examination in June 2006.  He 
walked without a limp.  He reported constant back pain across the 
lower back with a pain scale of 5, especially aggravated in the 
morning with stiffness, also aggravated with bending and lifting 
and improved with rest and medication.  He stated that he had 
occasional flare-up with severe pain across the lower back with 
numbness on the heal area of both legs, as well as limitation of 
movement of the lower back with stiffness and weakness.  He 
reported that he could probably walk a mile with some pain on his 
low back and that he could stand from 30 minutes to one hour.  He 
stated that this condition usually affected his daily activities 
since he could not do any more yard work.  He denied any days 
lost from incapacitation in the last 12 months.  

Upon physical examination, there was no evidence of spasms of the 
spinal muscles.  Forward flexion was zero to 90 degrees with pain 
that started at 90 degrees and also up from 70 to 90 degrees, 
backward extension was zero to 30 degrees, left and right lateral 
flexion and rotation were zero to 30 degrees.  There was no 
evidence of pain, fatigue, weakness, or lack of endurance.  

Upon neurological and motor examination, there was no evidence of 
muscle weakness.  Right cuff was bigger than left cuff by 1.5 
inch and circumference.  Lower extremity flexion was 5 out of 5, 
knee flexion was 5 out of 5, toes and ankles were 3 out of 5 
bilaterally.  Sensory examination by light touch with a brush and 
monofilament revealed decreased sensation on both lower 
extremities on the lateral ends and medial part of the lower legs 
down to his heels.  Left had more decreased sensation than the 
right.  Knee reflex was 2+ bilaterally, ankle jerk reflex was 1+ 
bilaterally, and Romberg, Lasegue, and Babinski sign were 
negative.  

The examiner diagnosed extensive degenerative arthritis of the 
lumbar spine without radiculopathy.  The examiner estimated that 
the Veteran would have an additional limitation of motion during 
flare-up of forward flexion of his lumbosacral spine, limited to 
zero to 70 degrees.  The examiner estimated that the Veteran 
would have a mild additional limitation of motion during 
repetitive use of his lumbosacral spine due to pain.  

Private treatment records from Dr. S.H. dated in July 2006 
reflect that the Veteran underwent a lumbar epidural steroid 
injection.  

The Veteran underwent another VA examination in November 2008.  
He reported worsening of symptomatology of low back pain with 
occasional radicular pain to his left leg.  He stated that pain 
was constant at a level of 7 out of 10.  He reported that low 
back pain significantly interfered with daily activities.  He 
stated that he was able to self-care, although he had difficulty 
in household chores.  He reported that pain worsened with 
increased level of activity.  He stated that he was able to go to 
the gym for aerobic exercise twice a week.  He reported frequent 
acute exacerbation of his low back pain symptom without any focal 
or neurological deficit associated with his acute exacerbation of 
his low back pain.  He denied any bowel or bladder dysfunction.  
He denied any suggestion of any weakness of lower extremities.  
There was no complaint of paralysis or partial paralysis of the 
lower extremity.  

Upon physical examination, the Veteran ambulated with a slow 
nonantalgic gait using a cane.  He had a normal thoracolumbar 
lordosis.  He had some diffuse tenderness on palpation along his 
lumbosacral spine.  He had negative straight leg raise to both 
lower extremities.  Sensory examination was grossly intact 
bilaterally.  The Veteran had significant guarding and pain on 
range of motion of his back.  Deep tendon reflexes were 2+ 
bilateral.  Forward flexion was zero to 38 degrees, extension was 
zero to 20 degrees, left side bending was zero to 17 degrees, 
right side bending was zero to 20 degrees.  Repetitive range of 
motion showed no change in range of motion.  There was no 
evidence of fatigue or instability.  The active range of motion 
was similar to the passive range of motion.  The examiner 
diagnosed documented degenerative arthritis, chronic low back 
pain, no focal or neurologic deficit.  The examiner opined that 
the Veteran's physical examination did not show temporal change 
in abnormality of the neurological finding.  The examiner noted 
that the Veteran's subjective complaint of worsening of his 
symptom of low back pain could not be quantitated and there was 
no medical record documenting the Veteran's periodic evaluation 
for his acute exacerbation of low back pain.  The examiner opined 
that the Veteran is employable.  

The Veteran underwent another VA examination in September 2009.  
He denied a history of fatigue, weakness, and spasms.  He 
reported decreased motion, stiffness, and pain.  He stated that 
daily pain located at the lumbosacral area was severe and 
constant.  He reported that tingling pain radiated to the 
posterior aspect of the left leg.  He stated that he had severe 
weekly flare-ups lasting one to two days, precipitated by 
increased level of activities.  He reported trouble with 
performing daily living activities during flare-up of low back 
pain.  He stated that he was able to walk one quarter mile.  

Upon physical examination, gait was normal.  There was no gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, 
reverse lordosis, cervical spine ankylosis, or thoracolumbar 
spine ankylosis.  There was no spasm, atrophy, or weakness.  
There was left and right guarding, pain with motion, and 
tenderness.  The tenderness and guarding was not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Flexion was zero to 38 degrees, extension was zero to 20 degrees, 
left lateral flexion was zero to 17 degrees, left lateral 
rotation was zero to 10 degrees, right lateral flexion was zero 
to 20 degrees, and right lateral rotation was zero to 15 degrees.  
There was no objective evidence of pain on active range of 
motion.  There was no objective evidence of pain following 
repetitive motion.  There was additional limitations after three 
repetitions of range of motion, with the most important factor 
being pain.  Although range of motion was reduced, it represented 
"normal" for this Veteran due to multi-level degenerative 
change along the spine.  Lasegue's sign was positive.  The 
Veteran had significant guarding due to pain of low back during 
examination.  The examiner diagnosed severe degenerative 
arthritis.  The examiner noted that this had significant effects 
on usual occupation based on decreased mobility, problems with 
lifting and carrying, resulting in increased absenteeism.  The 
severe degenerative arthritis had moderate effects on bathing, 
dressing, toileting, grooming, as well as severe effects on 
chores, shopping, exercise, sports, recreation, traveling, and 
feeding.  

The Veteran underwent another VA examination in August 2010.  He 
reported severe, weekly flare-ups lasting for hours.  He denied 
additional limitation of motion or other functional impairment 
during flare-ups.  He reported a history of urinary incontinence, 
with intermittent use of appliance required for control of 
urinary incontinence.  He denied urinary urgency, urinary 
retention requiring catheterization, urinary frequency, nocturia, 
fecal incontinence, numbness, paresthesias, leg or foot weakness, 
falls, and unsteadiness.  He reported erectile dysfunction.  He 
reported a history of fatigue, decreased motion, stiffness, 
weakness, and spasm.  He stated that there was gradual, nagging, 
moderate, constant, daily lumbar pain.  He reported that tingling 
and numb pain radiated into the left leg more than the right leg.  
He reported 2 to 3 incapacitating episodes a month, lasting 1 to 
3 days.  He stated that he was able to walk more than one quarter 
mile but less than one mile.  

Upon physical examination, gait was normal.  There was no gibbus, 
kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, 
list, scoliosis, or thoracolumbar spine ankylosis.  There was no 
spasm, atrophy, guarding, or weakness.  There was pain with 
motion and tenderness, both on the right only.  There was no 
muscle spasm, localized tenderness or guarding severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Flexion was zero to 60 degrees, extension was zero to 20 degrees, 
left lateral flexion and rotation were zero to 20 degrees, and 
right lateral flexion and rotation were zero to 15 degrees.  
There was objective evidence of pain on active range of motion.  
There were additional limitations after three repetitions of 
range of motion.  The most important factor was pain.  After 
repetitive motion, flexion was zero to 50 degrees, extension was 
zero to 10 degrees, left lateral flexion and rotation were zero 
to 15 degrees, and right lateral flexion and rotation were zero 
to 10 degrees.  There was decreased vibration located in the 
right and left feet affecting the lumbar root nerves.  Position 
sense and pain or pinprick were normal.  Light touch was 
decreased.  There were no dysesthesias.  Lasegue's sign was 
positive on the right.  The examiner noted that incapacitating 
episodes were due to intervertebral disc syndrome.  

The examiner diagnosed degenerative lumbar disc disease with 
right radiculopathy.  The effects on occupational activities were 
decreased mobility, problems with lifting and carrying, decreased 
strength in the lower extremity, and pain.  These effects 
resulted in the Veteran being assigned different duties.  The 
effects on usual daily activities were mild for dressing, 
grooming and driving, moderate for chores, severe for recreation 
and exercise, and prevented sports.  

Analysis

Lumbosacral Strain with Degenerative Arthritis and 
Degenerative Disc Disease

The Board finds that, for the increased rating period prior to 
November 14, 2003, the criteria for a 20 percent disability 
rating (but no higher) for the Veteran's lumbosacral strain with 
degenerative arthritis and degenerative disc disease have been 
met.  For example, the January 2003 VA examination findings 
revealed flexion was to 80 degrees with mild pain that starts 
around 60 degrees and ended at 80 degrees.  

The Board finds that, for the entire increased rating period on 
appeal, there is a preponderance of the evidence against a 
disability rating greater than 20 percent for the Veteran's 
lumbosacral strain with degenerative arthritis and degenerative 
disc disease.  Applying former DC 5292, 5293, and 5295 to the 
lumbar spine, the Board finds that the Veteran did not for any 
period have severe limitation of motion, severe intervertebral 
disc syndrome with recurring attacks with intermittent relief, 
severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Moreover, applying The General Formula for 
Diseases and Injuries of the Spine to the lumbar spine, the Board 
finds that the Veteran did not for any period have forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  For 
example at the August 2010 VA examination, flexion was zero to 60 
degrees, extension was zero to 20 degrees, left lateral flexion 
and rotation were zero to 20 degrees, and right lateral flexion 
and rotation were zero to 15 degrees.  There was objective 
evidence of pain on active range of motion.  There were 
additional limitations after three repetitions of range of 
motion.  The most important factor was pain.  After repetitive 
motion, flexion was zero to 50 degrees, extension was zero to 10 
degrees, left lateral flexion and rotation were zero to 15 
degrees, and right lateral flexion and rotation were zero to 10 
degrees.  Moreover, the August 2010 VA examiner noted that there 
was no listing or thoracolumbar spine ankylosis.  

Likewise, the evidence does not show severe intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months to warrant a higher rating under Diagnostic Code 5237.  
For example, the Veteran denied any days lost from incapacitation 
in the last 12 months at the June 2006 VA examination.  Although 
the Veteran reported 2 to 3 incapacitating episodes a month, 
lasting 1 to 3 days, at the August 2010 VA examination, there is 
no evidence that these incapacitating episodes required bed rest 
prescribed by a physician and treatment by a physician.  

The Board notes that the Veteran has had forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, as required for a disability rating of 20 percent 
under The General Formula for Diseases and Injuries of the Spine.  
For example, VA outpatient treatment records dated in February 
2004 reflect that active range of motion showed flexion was zero 
to 37 degrees.  Thus, the Board finds that the spinal disability 
rating criteria in effect from September 26, 2003 are more 
favorable in this Veteran's case because they result in a 20 
percent rating for the entire rating period on appeal.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-07.  The Board again notes that the 
Veteran has reported pain in his low back.  The Board finds, 
however, that the 20 percent rating for the entire period on 
appeal takes into consideration the Veteran's complaints of low 
back pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for an increased rating.  See DeLuca, 
at 204-07.

Radiculopathy of the Left and Right Lower Extremities

In order to be entitled to the next- higher 20 percent rating, 
the evidence must show moderate incomplete paralysis of the 
nerve.  In this regard, the Board finds no support for assignment 
of a 20 percent evaluation for the Veteran's radiculopathy of the 
left and right lower extremities.  In so finding, the Board 
recognizes the Veteran's subjective complaints of pain radiating 
down his legs.  However, in the January 2004 and November 2008 VA 
examinations, the Veteran denied any suggestion of weakness of 
lower extremities and he denied any bowel or bladder dysfunction.  
In addition, the Board observes that the objective evidence does 
not demonstrate moderate incomplete paralysis involving the left 
and right lower extremities.  For example, June 2006 VA 
examination findings revealed decreased sensation on both lower 
extremities on the lateral ends and medial part of the lower legs 
down to his heels, as well as ankle jerk +1 bilaterally, although 
knee reflex was 2+ bilaterally and Romberg, Lasegue, and Babinski 
sign were negative.  Moreover, the August 2010 VA examination 
findings reflect decreased vibration located in the right and 
left feet affecting the lumbar root nerves, as well as decreased 
light touch and positive Lasegue's sign on the right, although 
position sense and pain or pinprick were normal, and there were 
no dysesthesias or atrophy.  Therefore, the Board finds that the 
demonstrated symptomatology has been appropriately accounted for 
by the 10 percent ratings assigned for radiculopathy of the left 
and right lower extremities, and there is no basis for 
evaluations in excess of 10 percent.  As there is a preponderance 
of the evidence against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the United 
States Court of Appeals for Veterans Claims (Court) articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected lumbosacral 
strain with degenerative arthritis and degenerative disc disease 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time during 
the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  
The Veteran has not reported symptoms that are not adequately 
considered by the rating criteria.  The schedular rating criteria 
specifically contemplates limitation of motion and function of 
the lumbar spine, including motion limited due to pain, including 
radiating pain, and contemplates limitation of motion during 
periods of flare up.

The Board finds that the Veteran's service-connected 
radiculopathy of the left and right lower extremities are not so 
unusual or exceptional as to render impractical the application 
of the regular schedular standards at any time during the 
pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  The 
Veteran's radiculopathy of the left and right lower extremities 
were manifested by no more than mild incomplete paralysis for the 
entire period on appeal.  The rating criteria specifically 
contemplate such symptomatology, and no referral for 
extraschedular consideration is required.  

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability rating (but no higher) prior to November 
14, 2003 for lumbosacral strain with degenerative arthritis and 
degenerative disc disease is granted.  

An increased evaluation for lumbosacral strain with degenerative 
arthritis and degenerative disc disease, evaluated as 20 percent 
disabling (but no higher) during the entire period on appeal is 
denied.  



An initial evaluation in excess of 10 percent for radiculopathy, 
left lower extremity is denied.

An initial evaluation in excess of 10 percent for radiculopathy, 
right lower extremity is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


